DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed June 8, 2022. Claims 1, 6, 8, 15, and 20 have been amended. Claims 4, 5, 7, 11, 12, 14, 18, 19, and 21 have been canceled. Claims 23-26 have been added. Claims 1-3, 6, 8-10, 13, 15-17, 20, and 22-26 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed June 8, 2022 with respect to the previous double patenting rejections have been fully considered. A terminal disclaimer has been filed and accepted with respect to co-pending Application No. 15/856,113 thereby obviating the previous double patenting rejections.
Applicant’s arguments and amendments filed June 8, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered.
With respect to the previous 35 U.S.C. 103 rejection of claim 1, Applicant argues the cited art of record, Ho et al., US 20190120640 A1, in view of Vian et al., US 20100052948 A1, hereinafter referred to as Ho, and Vian, respectively, fails to explicitly disclose all of the features of claim 1 as presently amended, specifically, dynamically updating the self-aware capability model based on real-time data, the real-time data including at least one characteristic of the autonomous driving vehicle, the claimed real-time updates, and the present amendments directed to generating a preferred route based on recorded human driving data, and the claimed triggering signals. Applicant argues the cited art is not predictive as claimed because the vehicle capabilities are fixed. Applicant argues the cited art does not disclose generating a preferred route as claimed because the cited art is directed to driver preferences related to adaptive cruise control, not a preferred route.
Examiner respectfully disagrees. Applicant appears to argue a more narrow definition of predictive than claimed. The broadest reasonable interpretation of the claimed predictive operational capability is analogous to Vian’s projection of vehicle capabilities because projection is predicting a future capability whether fixed or not because Vian is making an assumption, or “predicting” the future capability of a vehicle in its model (See at least ¶7-8; Predict future conditions of vehicle components – See at least ¶32). Additionally, the combination of cited art discloses the claimed generating a preferred route based on recorded human driving data because Ho discloses generating a preferred route for a driver/passenger based on the driver/passenger’s preferences (See at least ¶199 of Ho), and Tan teaches an example of determining driving preferences like the preferences of Ho, can be based on recorded human driving data (See at least ¶23 of Tan). Lastly, both Ho and Vian render obvious the newly added claim language regarding a triggering signal because Ho dynamically updates its model based on updates from a user like changes in pick-up and drop-off (See at least ¶47), or real-time navigational considerations like travel speed for a road segment or lane closures (See at least ¶107, 109, and 143 of Ho). Vian dynamically updates its capability mode continuously and in response to new conditions of vehicle components, i.e. “triggered in response to a change to a functional state of a component in the autonomous driving vehicle” (Capability model continuously updated reflective of changes to vehicle components like functional state of aircraft motor – See at least ¶40).
The same arguments apply to independent claims 8 and 15 because the claims recite nearly identical subject matter but for minor differences.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., US 20190120640 A1, in view of Vian et al., US 20100052948 A1, and in view of Tan et al., US 20150284008 A1, hereinafter referred to as Ho, Vian, and Tan, respectively.
As to claim 1, Ho discloses a method comprising:
receiving information related to a source location and a destination location, the destination location being a location to which an autonomous driving vehicle is driving (Request route – See at least Abstract);
identifying at least one available route between the source location and the destination location (Select route, i.e. identify route – See at least Abstract);
generating a preferred route (Passenger preference, for example, preference for avoiding situations in which the human back-up driver must take control, may be incorporated in model and route planning – See at least ¶199);
selecting, from the at least one available route and based on the preferred route, a planned route for the autonomous driving vehicle between the source location and the destination location based on a self-aware capability model, the self-aware capability model including at least one intrinsic capability parameter (Identify set of vehicle capabilities and corresponding route – See at least ¶21) that predicts an operational capability of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle; and
dynamically updating the self-aware capability model based on real-time data representing a current scenario associated with the autonomous driving vehicle, to generate an updated self-aware capability model, the dynamically updating the self-aware capability model being triggered by a triggering signal that is automatically generated in response to one of: detecting an update to the at least one available route (Real-time updates to model based on changes to route, i.e. real-time traffic – See at least ¶107 and 109).
Ho fails to explicitly disclose:
the self-aware capability model located at the autonomous driving vehicle, that predicts an operational capability of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle; and 
dynamically updating the self-aware capability model based on real-time data, the real-time data including at least one characteristic of the autonomous driving vehicle.

However, Vian teaches:
the self-aware capability model located at the autonomous driving vehicle, that predicts an operational capability of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle (Determine performance capabilities of vehicle, including vehicle subsystems, i.e. “multiple parts” – See at least Abstract; Integrated vehicle health management resides in the vehicle – See at least ¶6; Projected, i.e. predictive, vehicle capabilities – See at least ¶7-8; Models used to determine vehicle capabilities – See at least ¶26 and 31; Capability model models relationships between conditions and dynamic capabilities of the vehicle – See at least ¶37); and 
dynamically updating the self-aware capability model based on real-time data, the real-time data including at least one characteristic of the autonomous driving vehicle (Capability model may be adjusted continuously in accordance with real-time integrated vehicle health monitoring, i.e. “dynamically updating” reflective of changes to vehicle components like functional state of aircraft motor – See at least ¶40).
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho and include the feature of the self-aware capability model located at the autonomous driving vehicle, that predicts an operational capability of the autonomous driving vehicle based on real-time statuses of multiple parts of the autonomous driving vehicle and dynamically updating the self-aware capability model based on real-time data, the real-time data including at least one characteristic of the autonomous driving vehicle, as taught by Vian, to optimize vehicle mission performance (See at least ¶9 of Vian).

	The combination of Ho and Vian fails to explicitly disclose obtaining recorded human driving data, the recorded human driving data including driving data associated with a passenger present in the autonomous driving vehicle, and generating a preferred route based on the driving data associated with the passenger. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho and include the feature of obtaining recorded human driving data, the recorded human driving data including driving data associated with a passenger present in the autonomous driving vehicle, and generating a preferred route based on the driving data associated with the passenger because Tan teaches controlling a vehicle according to passenger preferences derived from obtained recorded human driving data (Determine driver preferences based on stored driving behavior – See at least ¶23) and it is routine and well-known in the art to account for driver preferences as disclosed by both Ho and Tan. Tan provides an exemplary basis for determining passenger preferences based on recorded passenger driving data, whereas Ho discloses generating a preferred route based on passenger preferences.

Independent claims 8 and 15 are rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter.

As to claims 2, 9, and 16, Ho discloses the self-aware capability model includes an intrinsic capability model and an extrinsic capability model, the intrinsic capability model specifying at least one intrinsic capability parameter that limits the operational ability of the autonomous driving vehicle due to conditions internal to the autonomous driving vehicle, and the extrinsic capability model specifying at least one extrinsic capability parameter that limits the operational ability of the autonomous driving vehicle due to conditions external to the autonomous driving vehicle (Plurality of model considerations including both intrinsic and extrinsic factors – See at least ¶13-20).

As to claims 3, 10, and 17, Ho discloses the self-aware capability model includes at least one of: a parameterized model, a descriptive model, or a probabilistic model (Disclosed model is parameterized in that it depends on a plurality of parameters – See at least ¶5).

As to claims 6, and 13, Ho discloses selecting the planned route is further based on the extrinsic capability model (Model includes extrinsic parameters to further refine route selection – See at least ¶16-20; Passenger preference may be incorporated in model and route planning – See at least ¶199).

As to claim 20, Ho discloses the route selection engine is further configured to identify the planned route based on the extrinsic capability model (Model includes extrinsic parameters to further refine route selection – See at least ¶16-20; Passenger preference may be incorporated in model and route planning – See at least ¶199).

As to claim 22, Ho fails to explicitly disclose the at least one intrinsic capability parameter includes at least one of: a type of tires of the autonomous driving vehicle, a safety measure of the autonomous driving vehicle, or a condition of an engine of the driving autonomous vehicle. However, Vian teaches the at least one intrinsic capability parameter includes at least one of: a type of tires of the autonomous driving vehicle, a safety measure of the autonomous driving vehicle, or a condition of an engine of the driving autonomous vehicle  (Various health parameters serving as safety measures – See at least ¶30).
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ho and include the feature of the at least one intrinsic capability parameter includes at least one of: a type of tires of the autonomous driving vehicle, a safety measure of the autonomous driving vehicle, or a condition of an engine of the driving autonomous vehicle, as taught by Vian, to optimize vehicle mission performance (See at least ¶9 of Vian).

As to claim 23, the combination of Ho, Vian, and Tan fails to explicitly disclose the triggering signal has an associated mode from a plurality of predefined modes, each mode from the plurality of predefined modes being associated with a different extrinsic capability parameter from a plurality of extrinsic capability parameters of the self-aware capability model. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ho, Vian, and Tan and include the feature of the triggering signal has an associated mode from a plurality of predefined modes, each mode from the plurality of predefined modes being associated with a different extrinsic capability parameter from a plurality of extrinsic capability parameters of the self-aware capability model because although the cited art lacks the same granularity of pre-defined modes, the combined art is concerned with the same extrinsic conditions for updating their respective models, i.e. traffic, ambient conditions like temperature, in order to optimized vehicle control.

As to claim 24, Ho discloses determining at least one of a planned turn behavior, a planned lane behavior, or a planned intersection behavior based on the self-aware capability model (Various turns factored into vehicle control – See at least ¶13).

As to claim 25, Ho discloses:
determining a planned motion based on the self-aware capability model (Route autonomous vehicle according to modeled route – See at least ¶5);
determining a planned lane control based on the self-aware capability model (Lane considerations factored into model – See at least ¶13, 16);
causing transmission of a signal representing the planned route to a navigation system of the autonomous driving vehicle (Route autonomous vehicle according to modeled route – See at least ¶5);
causing transmission of a signal representing the planned motion to a vehicle control module of the autonomous driving vehicle (Route autonomous vehicle according to modeled route – See at least ¶5); and
causing transmission of a signal representing the planned lane control to the vehicle control module of the autonomous driving vehicle (Route autonomous vehicle according to modeled route – See at least ¶5).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., US 20190120640 A1, in view of Vian et al., US 20100052948 A1, and in view of Tan et al., US 20150284008 A1, as applied to claim 1 above, and further in view of Potnis et al., US 20180113461 A1, hereinafter referred to as Ho, Vian, Tan, and Potnis, respectively.
As to claim 26, the combination of Ho, Vian, and Tan fails to explicitly disclose:
classifying the recorded human driving data into a plurality of training data sets, each training data set from the plurality of training data sets being associated with a sub-category from a plurality of sub-categories; and	
training a plurality of sub-category models based on the plurality of training data sets.
However, Potnis teaches:
classifying the recorded human driving data into a plurality of training data sets, each training data set from the plurality of training data sets being associated with a sub-category from a plurality of sub-categories (Machine learning algorithm to learn driver driving style – See at least ¶40-41; Examiner notes driving style comprises various behaviors that are equivalent to a plurality of sub-categories like the driver’s preference for acceleration, lane change, etc.); and	
training a plurality of sub-category models based on the plurality of training data sets (Driving mode may comprise blend of modes, i.e. sub-category models, that have been trained based on driver data – See at least ¶42).
Ho discloses route planning for an autonomous vehicle wherein various criteria are used in planning a route, including capabilities of the autonomous vehicle and driver preferences. Vian teaches controlling a vehicle in part according to a model of a vehicle’s real-time capabilities based in part on various vehicle subsystem conditions. Tan teaches recording human driving data for determining driver preferences which are then used to control a vehicle accordingly. Potnis teaches recording human driving data for purposes of machine learning and controlling a vehicle according to the machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ho, Vian, and Tan and include the feature of classifying the recorded human driving data into a plurality of training data sets, each training data set from the plurality of training data sets being associated with a sub-category from a plurality of sub-categories and training a plurality of sub-category models based on the plurality of training data sets, as taught by Potnis, to optimize vehicle control by incorporating machine learning which is well-known and routine in the vehicle control arts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/           Primary Examiner, Art Unit 3668